Opinión concurrente emitida por el
Juez Asociado Señor Colón Pérez,
a la cual se une la Juez Asociada Señora Rodríguez Rodríguez.
En el caso ante nuestra consideración debemos determi-nar cómo se computa el término que tiene un recusado o recusador para solicitar —ante el Tribunal de Primera Ins-tancia— la revisión de una resolución, determinación y or-den de la Comisión Local de Elecciones en los casos de *318recusaciones por domicilio y qué disposiciones de la Ley Electoral regulan este asunto. Puesto que considero que la controversia ante nuestra consideración incide sobre el ejercicio fundamental del derecho al voto de nuestros ciu-dadanos y ciudadanas, y por considerar que los fundamen-tos en que se basa la mayoría son desacertados, concurro con el dictamen y expongo mis fundamentos para ello.
1—5
Como es sabido, el proceso de revisión judicial de deci-siones relacionadas con la recusación por razón de domici-lio es muy particular y está regulado por varias disposicio-nes de la Ley Electoral del Estado Libre Asociado de Puerto Rico, 16 LPRA sec. 4001 et seq. (Ley Electoral), a saber: los Arts. 5.005 (16 LPRA sec. 4045), 4.001 (16 LPRA sec. 4031) y 2.004 (16 LPRA sec. 4004).
En lo pertinente a la controversia que nos ocupa, el Art. 5.005 de Ley Electoral, supra, respecto a las determinacio-nes de las Comisiones Locales de Elecciones —como lo son las relacionadas a las recusaciones por domicilio—, clara-mente establece, en lo pertinente, lo siguiente:
Los acuerdos de las comisiones locales deberán ser aproba-dos por votación unánime de los Comisionados(as) Locales que estuvieren presentes al momento de efectuarse la votación. Cualquier asunto presentado a la consideración de la comisión local que no recibiere tal unanimidad de votos, será decidido a favor o en contra, por el Presidente de la misma, siendo ésta la única ocasión y circunstancia en la que dicho Presidente podrá votar. Su decisión en estos casos podrá ser apelada ante la Comisión por cualesquiera de los (las) Comisionados(as) Locales, quedando el acuerdo o decisión así apelado sin efecto hasta tanto se resuelva la misma.
Toda apelación a una decisión del Presidente(a) de una co-misión local, excepto en los casos de recusación por domicilio, deberá notificarse en la misma sesión en que se tome la deci-sión apelada y antes de que se levante dicha sesión. La apela-ción se hará con notificación al Presidente de la misma, quien inmediatamente transmitirá tal notificación a la Secretaría de *319la Comisión. El Presidente de la Comisión citará a la mayor brevedad posible a la Comisión para resolver conforme se dis-pone en este subtítulo.
En los casos de recusaciones por domicilio, tanto el o la re-cusado(a) como el recusador o recusadora podrán apelar den-tro del término de diez (10) días la determinación de la comi-sión local en el Tribunal de Primera Instancia designado de conformidad al Capítulo 403 de este subtítulo. Si hay conflicto debido a que el juez o jueza del Tribunal de Primera Instancia es también Presidente o Presidenta de la comisión local, la apelación será atendida por otro juez o jueza del Tribunal de Primera Instancia que esté en funciones como Presidente o Presidenta Alterno(a). El tribunal tramitará estos casos dentro de los términos establecidos en la sec. 4031 de este título, (Énfasis suplido).
De la anterior disposición legal podemos colegir que —contrario a lo señalado por el Tribunal de Apelaciones, el cual dispuso de la controversia ante nuestra consideración aplicando erróneamente lo dispuesto en los Arts. 4.001 y 5.005 de la Ley Electoral, supra, y la Regla 68.1 de Procedimiento Civil, 32 LPRA Ap. V— es solo el Art. 5.005 de la Ley Electoral el que expresamente regula lo relacionado con la revisión judicial de las resoluciones, determinacio-nes u órdenes de la Comisión Local de Elecciones relativas a las recusaciones por domicilio. Esta disposición legal cla-ramente establece que, para solicitar la revisión judicial ante el Tribunal de Primera Instancia, en los casos de re-cusaciones por domicilio, el recusado o el recusador cuenta con un término de 10 días. Así también se infiere del Re-glamento para el Trámite de Recusaciones de la Comisión Estatal de Elecciones (Reglamento de Recusaciones), aprobado el 23 de abril de 2015. Al respecto, la Sec. 3.5 del referido reglamento señala:
Las recusaciones por domicilio se regirán por las disposicio-nes del Artículo 5.005 de la Ley Electoral. Tanto el recusado, el recusador como los Comisionados Locales podrán apelar aspec-tos procesales o sustantivos dentro de los diez (10) días siguien-tes a la notificación de la decisión de la Comisión Local o la de su Presidente, al Tribunal de Primera Instancia. En caso de conflicto porque el juez sea también Presidente de la Comisión *320Local, la apelación será atendida por otro juez o jueza del Tribunal de Primera Instancia correspondiente. El término antes señalado es jurisdiccional. Reglamento de Recusaciones, pág. 22, en: http://ww2.ceepur.org/es-pr/Reglamentos/ 20150423%20%20REGLAMENTO%20PARA%20 EL%20TR%C3%81MITE%20DE%20RECUSACIONES.pdf
Por último, el referido Art. 5.005 de la Ley Electoral, supra, añade que los trámites judiciales relacionados con la revisión de las resoluciones determinaciones u órdenes relativas a las recusaciones por domicilio deberán condu-cirse conforme a los términos contenidos en el Art. 4.001 de la Ley Electoral, supra.
Sobre el trámite especial que deberá llevar un caso de esta naturaleza en el Tribunal de Primera Instancia, el Art. 4.001 de la Ley Electoral, supra, establece, en lo per-tinente, que:
Cualquier parte adversamente afectada por una resolución, determinación y orden de la Comisión podrá, dentro de los diez (10) días siguientes a la notificación de la misma, recurrir ante el Tribunal de Primera Instancia mediante la presenta-ción de un escrito de revisión. La parte promovente tendrá la responsabilidad de notificar dentro de dicho término copia del escrito de revisión a través de la Secretaría de la Comisión, así como a cualquier otra parte adversamente afectada, dentro del término para recurrir al tribunal. Dicho término se interrum-pirá con la presentación de una moción de reconsideración dentro del mismo término, siempre que se notifique a la Co-misión a través de su Presidente y a cualquier parte adversa-mente afectada en el referido término. Sólo se tendrá derecho a una moción de reconsideración la cual deberá ser resuelta por la Comisión dentro de un término de cinco (5) días. Desde la decisión resolviendo la reconsideración la parte tendrá diez (10) días para solicitar revisión ante el Tribunal de Primera Instancia.
El Tribunal de Primera Instancia celebrará una vista en su fondo, recibirá evidencia y formulará las determinaciones de hecho y conclusiones de derecho que correspondan. El tribunal deberá resolver dicha revisión dentro de un término no mayor de veinte (20) días contado a partir de la fecha en que quede el caso sometido.
Dentro de los treinta (30) días anteriores a una elección el término para presentar el escrito de revisión será de veinti-*321cuatro (24) horas. La parte promovente tendrá la responsabi-lidad de notificar dentro de dicho término copia del escrito de revisión a la Comisión y a cualquier otra parte afectada. El tribunal deberá resolver dicha revisión dentro de un término no mayor de cinco (5) días, contado a partir de la presentación del caso.
Es decir, el Art. 4.001 de la Ley Electoral, supra, esta-blece las reglas procesales que guiarán la correcta disposi-ción de un caso cuando se solicita la revisión judicial de las resoluciones, determinaciones u órdenes relativas a las re-cusaciones por domicilio. Ello incluye —pero no se limita a— todo lo relacionado a las mociones de reconsideración de las determinaciones de la Comisión Local de Elecciones, la celebración de una vista en su fondo donde se reciba evidencia y se formulen determinaciones de hecho y con-clusiones de derecho, y los términos cortos que tiene el Tribunal de Primera Instancia para resolver. Dicho de otro modo, en lo relativo a las recusaciones por domicilio, el Art. 4.001 de la Ley Electoral solo regula el acercamiento proce-sal a la controversia ante nos; el acercamiento sustantivo a la controversia, como ya mencionamos, lo regula el Art. 5.005 de la Ley Electoral, supra.
Finalmente, es menester señalar que —contrario a lo resuelto por el Tribunal de Apelaciones— en cuanto a los términos contenidos en el Art. 5.005 de la Ley Electoral, supra, y para fines de su cómputo —particularmente en lo que respecta al término de 10 días con que cuenta el recu-sado o el recusador para solicitar la revisión judicial de las resoluciones, determinaciones u órdenes relativas a las re-cusaciones por domicilio—, no aplicará lo dispuesto en las Reglas de Procedimiento Civil de Puerto Rico por estos ser términos taxativos. Así surge claramente del Art. 2.004 de la Ley Electoral, supra, el cual sentencia que:
En el cómputo de los términos expresados en este subtítulo aplicarán las Reglas de Procedimiento Civil de Puerto Rico de 2009, Ap. V del Título 32, excepto para los fijados en las secs. 4015 y 4045 [Artículos 3.005 y 5.005 de la Ley Electoral, supra,] de este título los cuales serán taxativos. (Énfasis suplido).
*322Es, pues, a la luz del marco jurídico antes expuesto que debemos atender la controversia traída ante nuestra con-sideración por el señor Ríos Martínez. Procedemos a así hacerlo.
HH HH
Como muy bien se recoge en la Opinión del Tribunal, en el presente caso el Comisionado Electoral Alterno del Par-tido Nuevo Progresista, señor Ríos Martínez, procuró recu-rrir ante el Tribunal de Primera Instancia de una decisión de la Comisión Local de Elecciones del municipio de Vi-llalba que —el 18 de mayo de 2016— desestimó 242 recu-saciones por razón de domicilio.
Como ha quedado claramente establecido, conforme a lo dispuesto en el Art. 5.005 de la Ley Electoral, supra, el señor Ríos Martínez contaba con un término taxativo de 10 días para instar el correspondiente recurso de revisión judicial. Dicho término vencía el sábado 28 de mayo de 2016, un día no laborable, en el cuál las secretarías de los tribunales del país no estaban operando. Siendo ello así, el señor Ríos Martínez presentó su recurso de revisión judicial el martes 31 de mayo de 2006, próximo día laborable en la Rama Judicial, puesto que el lunes 30 de mayo era un día feriado oficial en el Estado Libre Asociado de Puerto Rico ("Memorial Day”). El señor Ríos Martínez entiende que podía hacerlo. La peticionaria, Sra. Marilyn López Torres, Comisionada Electoral del Partido Popular Democrá-tico en Villalba, entiende que no podía hacerlo.
Ello nos plantea la siguiente interrogante: ¿tratándose de un término taxativo que vencía un día no laborable, podía el señor Ríos Martínez esperar hasta el próximo día laborable para presentar su recurso de revisión judicial para impugnar ciertas recusaciones por domicilio? ¿Qué sucede cuando el día en que vence un término taxativo es un día no laborable y el día siguiente es un día de fiesta? Lo *323cierto es que las disposiciones aplicables antes citadas de la Ley Electoral nada disponen sobre el particular. Procede pues, atender esta laguna en la ley.
Ante el silencio que guarda la Ley Electoral sobre ese particular —y de forma distinta a como una mayoría de este Tribunal aborda la controversia— nos vemos en la obligación de analizar disposiciones estatutarias comple-mentarias o in pari materia, para poder disponer correcta-mente de la controversia ante nos. Zambrana Maldonado v. E.L.A., 129 DPR 740 (1992); Aponte v. Srio. de Hacienda, E.L.A., 125 DPR 610 (1990); Riley v. Rodríguez Pacheco, 124 DPR 733 (1989). Según el Art. 18 del Código Civil, 31 LPRA sec. 18, “[l]as leyes que se refieren a la misma mate-ria o cuyo objeto sea el mismo, deben ser interpretadas re-firiendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro”.
De entrada, precisa señalar que, en lo relacionado al día no laborable, es en la propia Ley Electoral donde hemos encontrado un artículo que —por tratarse de una materia similar— podemos utilizar para aclarar lo que resulta du-doso en los artículos bajo estudio, a saber: el Art. 8.011 de la referida disposición legal (16 LPRA sec. 4121). Este ar-tículo regula el tratamiento que se le da a las “Fechas para Abrir Candidaturas y las Fechas Límites”. Al respecto, el citado artículo, en cuanto al manejo de los días no labora-bles, de forma clara establece que:
La Comisión y los partidos políticos abrirán el proceso de pre-sentación de candidaturas el 1 de diciembre del año antes en que se celebrarán las elecciones generales hasta el 30 de diciembre del mismo año. Las fechas límites que aplicarán a los procesos y actividades relacionadas con dichas primarias serán establecidas mediante reglamento por la Comisión. La hora lí-mite en todos los casos serán las 12:00 del mediodía; cuando alguna de estas fechas cayere en un día no laborable, la misma se correrá al siguiente día laborable. Los candidatos indepen-dientes radicarán sus candidaturas exclusivamente mediante este mismo proceso y en el mismo periodo. (Énfasis suplido).
*324Como bien señaló la Jueza Asociada Rodríguez Rodrí-guez, en su voto particular de conformidad en Díaz Vanga v. CEE II, 195 DPR 390, 394 (2016), “[e]sías disposiciones apuntan claramente a que el criterio rector al momento de extender una fecha límite a las que aplica el Artículo 8.011 es que se trate de un día no laborable, y no de un día feriado”. (Énfasis suplido). Ello, a mi juicio, es de utilidad —en el análisis in pari materia que estamos realizando— y nos permite disponer de parte de la controversia ante nuestra consideración. Por otro lado, en lo relacionado con el día de fiesta, resulta igualmente ilustrativo acudir al Art. 388 del Código Político, 1 LPRA sec. 72, que trata so-bre el tratamiento que debe darse cuando un término vence un día de fiesta. Allí se dispone, en lo pertinente, lo siguiente:
El tiempo en que cualquier acto prescrito por la ley debe cum-plirse, se computará excluyendo el primer día e incluyendo el último día, a menos que éste sea día de fiesta, en cuyo caso será también excluido.
Por otra parte, el Art. 389 del mencionado estatuto, 1 LPRA sec. 73, establece que
[...] cuando algún acto haya de ejecutarse bajo la ley o en vir-tud de contrato en un día señalado, y tal día ocurriere en día de fiesta, dicho acto podrá realizarse en el próximo día de tra-bajo, teniendo el mismo efecto que si se hubiera realizado en el día señalado. (Énfasis suplido).
Establecido lo anterior, y en virtud de las citadas dispo-siciones estatutarias, las cuales nos sirven de guía sobre la forma como el legislador estimó se deben computar los tér-minos cuando los mismos vencen en días no laborables o días de fiestas, y como consecuencia del aludido vacío en los artículos bajo estudio de la Ley Electoral, entendemos que el señor Ríos Martínez, por excepción, presentó su re-curso en el término dispuesto por ley. Ello porque: (1) ha-biéndose vencido el té rmino taxativo de 10 días que tenía *325para revisar las resoluciones, determinaciones u órdenes re-lativas a las recusaciones por domicilio en un día no labo-rable; (2) estando las secretarías de los tribunales de justi-cia del país cerradas ese día, y (3) siendo el próximo día hábil un día de fiesta (en este caso (<Memorial Day”), proce-día la presentación el próximo día laborable.
Ahora bien, precisa señalar que otro hubiese sido el re-sultado si el día en que venció el término taxativo de 10 días, entiéndase el sábado o el día feriado, las secretarías de los tribunales del país hubiesen estado abiertas(1) o hu-biese existido otro método de presentación electrónica o al-terno, y así se le hubiese informado a la ciudadanía en general. En ese caso el término taxativo hubiese vencido ese día y no podía ser extendido. Véase, de forma análoga, Díaz Vanga v. CEE II, supra.
Por tal razón, la aplicación automática de los términos dispuestos en el Código Político, tal y como se establece en la Opinión del Tribunal, no debe aplicarse en estos casos. Ello burlaría la intención que tuvo el legislador de que este término fuese taxativo.
HH HH
Establecido lo anterior, y por entender que contrario a lo señalado por la mayoría aquí no aplica directamente el Có-digo Político, concurrimos con el resultado al que se llega hoy.

 Así suele ocurrir —como medida extraordinaria— cercano a la fecha en que se celebra un evento electoral en el país.